Citation Nr: 1540504	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-12 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2013 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri which-in pertinent part, denied entitlement to service connection for tinnitus.


FINDING OF FACT

The time, place, and circumstances of the Veteran's service are consistent with tinnitus being causally connected to his active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Organic diseases of the nervous system, including tinnitus, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems tinnitus as an organic diseases of the nervous system.  Fountain v. McDonald, 27 Vet. App. 258 (2015); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

In his December 2011 informal claim, VA Form 21-4138, the Veteran asserted that, during his service in Vietnam, and while on night-guard duty, his post was next to an artillery battery; and, there was consistent artillery fire throughout the night.  He noticed a ringing in his ear afterwards that has persisted ever since.  The Veteran asserted further that he mentioned it to a doctor while in Vietnam, and he was told it was something he would have to live with.

Service treatment records contain a Clinical Record that notes that the Veteran received a facial wound in September 1968 during a rocket attack on the installation.  His DD Form 214 reflects that he was awarded the Purple Heart.

The examiner at the 2012 audio examination opined that it was not at least as likely as not that the Veteran's tinnitus at its onset during active service, as he had normal hearing on separation from active service, and that there is no indication that he complained of tinnitus prior to exiting active service.

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardship of such service even if there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The so called combat exception, however, does not obviate the need for evidence of a medical nexus between a current disability and military service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

There is a presumption that an injury incurred in combat operations is causally linked to service unless rebutted by clear and unmistakable evidence.  See Arms, 12 Vet. App. 188.  The Board finds that the examiner's opinion does not rise to the level of clear and unmistakable evidence.

First, there is no clinical diagnostic test which proves or disproves tinnitus.  Second, while the Veteran's April 1969 Report of Medical History for his physical examination for separation reflects that he denied any symptoms of hearing loss; the form did not contain a question related to tinnitus or ringing of the ears.  Third, the Veteran's lay testimony is that he experienced tinnitus after a specific event of noise exposure, and it continued to the current date.  The Veteran is competent to identify ringing in his ears.  38 C.F.R. § 3.159(a)(2).  Further, under the circumstances of his service, he is also competent to associate the onset with a specific event.  See Jandreau, 492 F. 3d 1372.  The Board finds nothing in the claims file that casts doubt on the Veteran's credibility.

In light of all of the above, the Board finds the weight of the evidence is in favor of the Veteran's claim.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


